
	
		I
		111th CONGRESS
		1st Session
		H. R. 1922
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Energy Regulatory Commission to
		  hold at least 1 public hearing before issuance of a permit affecting public or
		  private land use in a locality.
	
	
		1.Public hearing before
			 issuance of permits affecting public or private land use in localities
			(a)ElectricitySection
			 216(c) of the Federal Power Act (16 U.S.C. 824p(c)) is amended by adding at the
			 end the following:
				
					(3)Public
				hearings
						(A)In
				generalSubject to subparagraph (B), before issuing a permit or
				other authorization for any action that may affect public or private land use
				(other than Federal land) in a locality, the Commission shall hold at least 1
				public hearing in each county and locality affected.
						(B)Additional
				public hearingIf the government of a county or locality
				described in subparagraph (A) requests that the Commission hold an additional
				public hearing, the purpose of which is to address an issue that was not
				addressed at an initial public hearing held under that subparagraph, the
				Commission shall hold 1 additional public hearing on a date that is not earlier
				than 30 days, nor later than 60 days, after the date on which the initial
				public hearing was
				held.
						.
			(b)Natural
			 gasSection 7(e) of the Natural Gas Act (15 U.S.C. 717f(e)) is
			 amended—
				(1)by inserting
			 (1) after (e); and
				(2)by adding at the
			 end the following:
					
						(2)Public
				hearings.—
							(A)In
				generalSubject to subparagraph (B), before issuing a permit or
				other authorization for any action that may affect public or private land use
				(other than Federal land) in a locality, the Commission shall hold at least 1
				public hearing in each county and locality affected.
							(B)Additional
				public hearingIf the government of a county or locality
				described in subparagraph (A) requests that the Commission hold an additional
				public hearing, the purpose of which is to address an issue that was not
				addressed at an initial public hearing held under that subparagraph, the
				Commission shall hold 1 additional public hearing on a date that is not earlier
				than 30 days, nor later than 60 days, after the date on which the initial
				public hearing was
				held.
							.
				
